IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00102-CV

                                    EX PARTE N.C.



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 26744


                                        ORDER


       In a single letter to the Court dated June 29, 2016, appellant requests this Court to

appoint counsel for appellant and also requests a 60-day extension of time to prepare and

submit an appellate brief in this appeal. This letter was not served on the opposing party

to this appeal as required by Texas Rule of Appellate Procedure 9.5. TEX. R. APP. P. 9.5.

We use Rule 2, however, to dispense with the service requirement for this letter only and

rule on the merits of appellant’s requests. See TEX. R. APP. P. 2.

       Appellant’s request for the appointment of counsel is denied. Appellant has not

sufficiently explained or shown why the interest of justice would require the appointment

of counsel in this proceeding. See Gibson v. Tolbert, 102 S.W.3d 710 (Tex. 2003).
       Appellant’s request for an extension of time to file his brief, however, is granted.

Appellant’s brief is due 60 days from the date of this order.

       Appellant is notified that every document related to the appeal that is sent to this

Court must reflect that it also was sent to all other parties of record. TEX. R. APP. P. 6.3

This includes letters. Id. And every pleading must be accompanied by proof of service

which complies with the requirements of the Texas Rules of Appellate Procedure and any

applicable filing fee. TEX. R. APP. P. 9.5; 5. What is a pleading, rather than a letter, may

sometimes be hard to determine; but a good general rule-of-thumb is that if you are

asking the Court for a ruling on anything, or if you are responding to a request by another

party, your document is probably a pleading that must include proof of service.

       Further, appellant is warned that future letters not copied to opposing parties and

motions and responses not accompanied by proof of service will not be acknowledged or

acted upon by the Court.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to appoint counsel denied;
Motion for extension of time granted
Order issued and filed July 20, 2016




Ex parte N.C.                                                                         Page 2